MEMORANDUM ***
Ben L. McKenzie appeals the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s (“Commissioner”) denial of his application for Title II Social Security disability insurance benefits and Title XVI Supplemental Security Income benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision, and we review for substantial evidence and legal error the Administrative Law Judge’s (“ALJ”) decision. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir.1999). We affirm.
The ALJ’s findings that McKenzie’s depression was not disabling were supported by substantial evidence. See id. To the extent the ALJ rejected or ascribed less weight to the controverted opinion of Dr. King, his reasoning was specific and legitimate. See Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.1989). To the extent the ALJ resolved ambiguous or conflicting medical evidence, his reasoning was also specific and legitimate. See Andrews v. Shalala, 53 F.3d 1035, 1040 (9th Cir.1995).
AFFIRMED.

 xjhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.